       Case 1:20-cv-00196-NONE-SAB Document 31 Filed 08/25/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS EUGENE GRAY,                              )   Case No.: 1:20-cv-00196-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13           v.                                           FOR APPOINTMENT OF COUNSEL, WITHOUT
                                                      )   PREJUDICE
14                                                    )
     KEN CLARK, et.al.,
                                                      )   [ECF No. 30]
15                                                    )
                    Defendants.                       )
16                                                    )

17           Plaintiff Thomas Eugene Gray is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed August 24,

20   2020.

21           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent

23   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

24   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court

25   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

26   1525.
27   ///

28   ///

                                                          1
       Case 1:20-cv-00196-NONE-SAB Document 31 Filed 08/25/20 Page 2 of 2



1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does not find the required exceptional circumstances. Even if it

7    assumed that Plaintiff is not well versed in the law and that he has made serious allegations which, if

8    proved, would entitle him to relief, his case is not exceptional. The Court is faced with similar cases

9    almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and

10   his incarceration, the test is not whether Plaintiff would benefit from the appointment of counsel. See

11   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of

12   further facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

13   facts necessary to support the case.”) The test is whether exception circumstances exist and here, they

14   do not. Indeed, circumstances common to most prisoners, such as lack of legal education and limited

15   law library access, do not establish exceptional circumstances that would warrant a request for

16   voluntary assistance of counsel. Plaintiff is proceeding on claim of excessive force and failure to

17   protect, and the claims are not complex. Further, at this early stage of the litigation, the Court cannot

18   determine that Plaintiff is likely to succeed on the merits. Accordingly, Plaintiff’s motion for the

19   appointment of counsel is denied, without prejudice.

20
21   IT IS SO ORDERED.

22   Dated:     August 25, 2020
23                                                        UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                           2
